Case 1:18-cv-00423-LO-IDD Document 171 Filed 05/31/19 Page 1 of 4 PageID# 6016



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

                                                  )
League of United Latin American Citizens –        )
Richmond Region Council 4614, et al.,             )
                                                  )
                Plaintiffs,                       )
                                                  )
       v.                                         ) Civil Action No. 1:18-cv-00423-LO-IDD
                                                  )
PUBLIC INTEREST LEGAL                             )
FOUNDATION, an Indiana Corporation,               )
and J. CHRISTIAN ADAMS,                           )
                                                  )
                Defendants.                       )
                                                  )
                                                  )



     NOTICE OF SUBMISSION OF PROPOSED STIPULATED JOINT PRETRIAL
                         SCHEDULING ORDER

        Pursuant to this Court’s instruction at the May 17, 2019 Final Pretrial Conference and Dkt.

No. 157, the parties hereto, by counsel, hereby file this Notice of Submission of a Proposed

Stipulated Joint Pretrial Scheduling Order. The parties respectfully request entry of their Proposed

Stipulated Joint Pretrial Scheduling Order, which is attached as Exhibit 1 to this Notice.



Dated: May 31, 2019

Respectfully submitted,                              Respectfully submitted,

   /s/ Michael J. Lockerby__________                  /s/ Nicole Cleminshaw___________
 MICHAEL J. LOCKERBY (VSB No. 24003)                 NICOLE M. CLEMINSHAW (VSB No.
 ELI L. EVANS (VSB No. 90700)                        92161)
 FOLEY & LARDNER LLP                                 CHRISTOPHER S. HERLIHY (VSB No.
 Washington Harbour                                  93558)
 3000 K Street, N.W., Suite 600                      ANISA A. SOMANI (VSB No. 86103)
 Washington, D.C. 20007-5109                         GEOFFREY M. WYATT (Pro hac vice)
 Telephone: 202-945-6079                             SEAN M. TEPE (Pro hac vice)
Case 1:18-cv-00423-LO-IDD Document 171 Filed 05/31/19 Page 2 of 4 PageID# 6017



 Facsimile: 202-672-5399                            ANDREW HANSON (Pro hac vice)
 mlockerby@foley.com                                ZACHARY W. MARTIN (Pro hac vice)
 eevans@foley.com                                   JOHN R. THORNBURGH II (Pro hac vice)
                                                    1440 New York Ave. NW
 WILLIAM E. DAVIS (Pro hac vice)                    Washington, DC 20005
 ANA ROMES (Pro hac vice)                           Telephone: (202) 371-7293
 FOLEY & LARDNER LLP                                Facsimile: (202) 661-8293
 One Biscayne Tower                                 Christopher.Herlihy@probonolaw.com
 2 South Biscayne Boulevard, Suite 1900             Anisa.Somani@probonolaw.com
 Miami, Florida 33131                               Nicole.Cleminshaw@probonolaw.com
 Telephone: 305-482-8404                            Geoffrey.Wyatt@probonolaw.com
 Facsimile: 305-482-8600                            Sean.Tepe@probonolaw.com
 wdavis@foley.com                                   Andrew.Hanson@probonolaw.com
 aromes@foley.com                                   Zachary.Martin@probonolaw.com
 Counsel for Defendants Public Interest Legal       John.Thornburgh@probonolaw.com
 Foundation and J. Christian Adams
                                                    ALLISON RIGGS (Pro hac vice)
                                                    JACLYN MAFFETORE (Pro hac vice)
 MATTHEW E. KELLY (VSB No. 84045)
                                                    JEFFREY LOPERFIDO (Pro hac vice)
 SETH D. BERLIN (Pro hac vice)
                                                    SOUTHERN COALITION FOR SOCIAL
 BALLARD SPAHR LLP
                                                    JUSTICE
 1909 K Street, NW | 12th Floor
                                                    1415 West Highway 54, Suite 101
 Washington, DC 20006
                                                    Durham, NC 27707
 Telephone: (202) 518-1112
                                                    Telephone: (919) 323-3380
 Facsimile: (202) 661-2299
                                                    Facsimile: (919) 323-3942
 kelleym@ballardspahr.com
                                                    AllisonRiggs@southerncoalition.org
 berlins@ballardspahr.com
                                                    JaclynMaffetore@southerncoalition.org
 Counsel for Defendant J. Christian Adams
                                                    JeffLoperfido@scsj.org

 STEVEN D. ZANSBERG (Pro hac vice)                  CAMERON KISTLER (Pro hac vice)
 BALLARD SPAHR LLP                                  GENEVIEVE NADEAU (Pro hac vice)
 1225 Seventeenth Street, Suite 2300                JAMILA BENKATO (Pro hac vice)
 Denver, CO 80202                                   PROTECT DEMOCRACY PROJECT
 Telephone: (303) 376-2409                          2020 Pennsylvania Ave., NW # 163
                                                    Washington, DC 20006
 Facsimile: (303) 296-3956
                                                    Telephone: (202) 599-0466
 zansbergs@ballardspahr.com                         Facsimile: (929) 777-9428
 Counsel for Defendant J. Christian Adams           cameron.kistler@protectdemocracy.org
                                                    genevieve.nadeau@protectdemocracy.org
                                                    jamila.benkato@ protectdemocracy.org

                                                    LARRY SCHWARTZTOL (Pro hac vice)
                                                    PROTECT DEMOCRACY PROJECT
                                                    125 Walnut St., Suite 202
                                                    Watertown, MA 02472
                                                    Telephone: (202)-599-0466

                                                2
Case 1:18-cv-00423-LO-IDD Document 171 Filed 05/31/19 Page 3 of 4 PageID# 6018



                                          Facsimile: (929)-777-9428
                                          larry.schwartztol@protectdemocracy.org

                                          ANDREW G. CELLI, JR. (Pro hac vice)
                                          ALANNA KAUFMAN (Pro hac vice)
                                          DAVID LEBOWITZ (Pro hac vice)
                                          EMERY CELLI BRINCKERHOFF &
                                          ABADY LLP
                                          600 Fifth Avenue at Rockefeller Center
                                          10th Floor
                                          New York, New York 10020
                                          Telephone: (212) 763-5000
                                          Facsimile: (212) 763-5001
                                          acelli@ecbalaw.com
                                          akaufman@ecbalaw.com
                                          dlebowitz@ecbalaw.com

                                          Counsel for Plaintiffs League of United Latin
                                          American Citizens – Richmond Region Council
                                          4614, Eliud Bonilla, Luciania Freeman, and
                                          Abby Jo Gearhart




                                      3
Case 1:18-cv-00423-LO-IDD Document 171 Filed 05/31/19 Page 4 of 4 PageID# 6019



                                  CERTIFICATE OF SERVICE

          I, Nicole M. Cleminshaw, hereby certify that on May 31, 2019, I electronically filed the

foregoing Notice of Submission of Proposed Stipulated Joint Pretrial Scheduling Order using the

CM/ECF system, which shall send notification of such filing (NEF) to the following counsel of

record:

Michael J. Lockerby, Esq.
Foley & Lardner LLP
3000 K Street, N.W. | Suite 600
Washington, DC 20007
mlockerby@foley.com

Counsel for Defendants

Matthew E. Kelly
Ballard Spahr LLP
1909 K Street, NW | 12th Floor
Washington, DC 20006
kelleym@ballardspahr.com

Counsel for Defendant J. Christian Adams


                                                               /s/
                                               Nicole M. Cleminshaw (VSB No.92161 )
                                               1440 New York Ave. NW
                                               Washington, DC 20005
                                               Telephone:   (202) 371-7293
                                               Facsimile:   (202) 661-8293
                                               Nicole.Cleminshaw@probonolaw.com

                                               Counsel for Plaintiffs League of United Latin
                                               American Citizens – Richmond Region Council
                                               4614, Eliud Bonilla, Luciana Freeman, Abby Jo
                                               Gearhart




                                                  4
